Citation Nr: 1732601	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-27 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for sleep apnea, to include as secondary to a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from November 1991 to November 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD that is related to his service.  On October 2016 VA initial posttraumatic stress disorder Disability Benefits Questionnaire examination, the Veteran stated that the most traumatic stressor occurred during his first assignment at which time he was one of the medics who attended an 18-month old child who was run over by his mother.  Another stressor included the loss of a friend on the Autobahn.  The examiner diagnosed PTSD related to the death of the 18-month old child.  However, the U.S. Army and Joint Services Records Research Center (JSRRC) indicated that it was unable to verify the alleged stressor involving the child.

VA treatment records include a March 2016 report which indicates a diagnosis of depressive disorder.  The Veteran stated that during service he feared hitting a land mine and felt like he was "always on guard" waiting for his turn to get injured or killed and that there was a "constant threat to his life and the lives of others in the company."

Since it is unclear whether the Veteran's PTSD could be related to his fear of hostile military or terrorist activity and whether the Veteran has any other psychiatric diagnoses that are related to his service, the Board finds that another VA medical examination and medical opinion should be obtained. 

The Veteran also contends that he has sleep problems due to his psychiatric disorder.  VA treatment records include a March 2016 report which identifies sleepiness as a symptom of his psychiatric disorder.  As the resolution of the claim for service connection for a psychiatric disorder might impact the issue of entitlement to service connection for a sleep disorder, the issues are inextricably intertwined, and the claim for service connection for sleep apnea must also be remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue.

While on Remand any additional VA and private treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's psychiatric disorders, including those from the Dallas VAMC, dated from January 2017 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

2.  After the foregoing has been completed, schedule the Veteran for a VA examination which addresses the nature and etiology of all currently diagnosed psychiatric disorders, to include PTSD and depressive disorder.  The claims file must be provided to the examiner for review.  All indicated tests and studies should be performed.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed. The examiner is asked to provide an opinion on the following:

a) Is it at least as likely as not (50 percent or more probability) that any psychiatric disorder, including depressive disorder, had its onset in or is etiologically-related to the Veteran's active duty service? If a psychosis is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's period of active duty.

b) The examiner should address the Veteran's in-service stressor(s), to include whether PTSD is related to fear of hostile military or terrorist activity. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.

If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

